Citation Nr: 1536344	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The appellant and her granddaughter




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to January 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Columbia, South Carolina.

In March 2013, the appellant and her granddaughter testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

When this issue was before the Board in November 2014, it was remanded for further development.

The record before the Board consists of paper claims files, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 





REMAND

The Board finds additional development is required before the appellant's claim is decided.  

At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The appellant has sought service connection for the cause of the Veteran's death.  Specifically, she has previously asserted the Veteran's service-connected cervical spine condition contributed to his death.  She also previously averred his posttraumatic stress disorder (PTSD), which she believes should have been service-connected, contributed to his death.  Most recently, the appellant's representative indicated the Veteran's type II diabetes mellitus also contributed to his death.  The Board notes the Veteran has confirmed service in the Republic of Vietnam, and his outpatient treatment records from the Columbia VA Medical Center (VAMC) show he was diagnosed with diabetes mellitus prior to his death.  Diabetes mellitus, type II is a condition for which service-connection may be presumptively established if exposure to Agent Orange is shown.  As such, this disability is considered service-connected solely for purposes of establishing the appellant's entitlement to cause of death benefits.  

The RO obtained a VA opinion in September 2011 addressing whether the Veteran's service-connected spinal disability materially contributed to his death.  In that opinion, the physician concluded the Veteran's intervertebral disc syndrome (IVDS) less likely than not materially contributed to his death.  The physician explained that the Veteran's death was facilitated by nasopharyngeal cancer, which the physician determined was not related to his IVDS. 

More recently, the RO obtained an additional opinion addressing the Veteran's PTSD in December 2014.  The physician was asked to state whether the Veteran's PTSD materially contributed to the Veteran's death.  In his December 2014 medical opinion, the physician concluded the Veteran was placed on hospice and ultimately died as a result of his nasopharyngeal cancer.  The physician also noted the Veteran's PTSD was listed as a condition contributing to death on his death certificate.  However, the physician concluded, "it is less likely that his PTSD was a direct contributor to his death.  Cancer is due to cell mutation and exposure to carcinogens; therefore, PTSD can not directly lead to the development of cancer."  The Board finds both medical opinions cited above miss the mark and are fatally flawed. 

Pursuant to 38 C.F.R. § 3.312 a "contributory cause of death" is, "inherently one not related to the principal cause."  Clearly, neither the Veteran's IVDS nor his PTSD directly caused his cancer.  The issue that must be addressed, however, is whether the Veteran's service-connected disabilities, either individually or in concert, contributed substantially or materially (aided or lent assistance) to the production of death.  In this regard, the physician was asked to consider the above-noted disabilities and state whether these conditions resulted in debilitating effects and general impairment of health, to such extent, that they rendered him materially less capable of resisting the effects of his cancer or treatment for his cancer.  The Board finds these questions have yet to be adequately addressed.

Additionally, the appellant has now asserted another service-connected disability, diabetes mellitus, contributed to the production of the Veteran's death.  This theory of entitlement must also be addressed on remand.  Therefore, this case must be remanded for a new opinion addressing whether the Veteran's IVDS, PTSD, and diabetes mellitus, to include all complications of diabetes mellitus, played a material causal role in the Veteran's death.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain an opinion from a physician with sufficient expertise, who has not previously provided an opinion in this matter, to determine whether the Veteran's IVDS, PTSD, and diabetes mellitus, to include any complications of diabetes mellitus, materially caused or substantially contributed to the Veteran's death.  

All pertinent evidence of record must be made available to and reviewed by the physician.  

The physician should state an opinion as to whether there is a 50 percent or better probability that the Veteran's IVDS, PTSD, and diabetes mellitus, to include any complications of diabetes mellitus, were sufficient either individually, or in concert, to have materially caused or substantially contributed to the production of the Veteran's death.  

In this regard, the examiner must state whether the above-noted disabilities resulted in debilitating effects or a general impairment of health to such extent that they rendered the Veteran materially less capable of resisting the effects of his cancer or treatment for his cancer.

A complete rationale must be provided for the opinion expressed.  If the physician is unable to provide the required opinion, he or she should explain why.  

2.  If the opining physician finds that there is a 50 percent or better probability that the Veteran's PTSD played a material causal role in the Veteran's death, the RO or the AMC should then undertake appropriate development to determine if the Veteran's PTSD should be service-connected.  Such development should include obtaining any outstanding records pertinent to the appellant's claim, to include the Veteran's statement and the Veteran's son's statement mentioned in an undated document in the claims file, as well as obtaining a VA medical opinion, if deemed necessary.  

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this appeal has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




